        Case: 1:19-cv-01518-SO Doc #: 23 Filed: 11/12/19 1 of 5. PageID #: 105



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 JEREMIAH SMITH, on behalf of himself                )
 and all others similarly situated,                  )   Case No.1:19-CV-01518
                                                     )
                Plaintiff,                           )   Judge Solomon Oliver, Jr.
                                                     )
        v.                                           )   STIPULATION AND PROPOSED ORDER
                                                     )   FOR CONDITIONAL CERTIFICATION,
                                                     )   NOTICE, DUE DILIGENCE EXCHANGE
 PPG INDUSTRIES, INC.,                               )   AND MEDIATION
                                                     )
                Defendant.                           )
                                                     )

       The Parties believe they can avoid substantial litigation costs by entering into certain

stipulations, exchanging due diligence materials, and exploring the possibility of negotiating a global

settlement. Therefore, subject to the Court’s approval, the Parties hereby stipulate as set forth below

and consent to the entry of this stipulation as an order of the Court. The stipulated matters consist

of (1) conditional certification of the case as a collective action under the Fair Labor Standards

Act, 29 U.S.C. § 216(b), on behalf of N am ed Plaintiff and others similarly situated, as defined

herein, (2) provisions regarding the distribution of notice to potential opt-ins, (3) informal exchange

of documents and information between the Parties enabling them to conduct due diligence

regarding the claims and issues, (4) tolling of the statute of limitations, and (5) the exploration of

settlement.

       The following stipulations shall become effective between the parties upon the entry or

endorsement of this stipulation as an order of the Court or the entry of a separate order approving the

stipulation and ordering the matters contemplated.

                                   CONDITIONAL CERTIFICATION

       1.      Section 216(b) of the FLSA provides that “[a]n action to recover the liability


                                                     1
         Case: 1:19-cv-01518-SO Doc #: 23 Filed: 11/12/19 2 of 5. PageID #: 106



prescribed” by the Act “may be maintained against any employer … by any one or more employees

for and in behalf of himself or themselves and other employees similarly situated.” Section

16(b) specifies that “[n]o employee shall be a party plaintiff to any action unless he gives his consent

in writing to become such a party and such consent is filed in the court in which such action is

brought.” Conditionally certifying a case as a collective action under § 216(b) permits notice to be

given to potential opt-ins informing them of the collective action and permitting them to join the case

pursuant to § 216(b). Comer v. Wal-Mart Stores, 454 F.3d 544, 546-48 (6th Cir. 2006). See Myers

v. Hertz Corp., 624 F.3d 537, 555, n.10 (2d Cir. 2010) (conditional certification’s sole effect is “to

facilitate the sending of notice to potential class members”).

         2.        The Parties stipulate that this case may be conditionally certified by the Court as a

collective action under § 216(b) on behalf of Plaintiffs and others similarly situated, defined as:

                  All current and former non-exempt employees that worked for
                  Defendant at Defendant’s Cleveland, Ohio; Strongsville, Ohio;
                  Euclid, Ohio; or Huron, Ohio facilities who worked 40 or more
                  hours in any workweek for Defendant between November 11, 2016,
                  and the present and who were required to don and doff uniforms or
                  protective equipment on-site at Defendant’s plant (the “Collective
                  Class Members”).1




1
  The identities of the individuals in the Collective shall be determined as follows: Defendant shall first compile a
confidential roster of all employees at the said facilities and the job codes and job code descriptions of said employees.
Next, Defendant shall, for each location, identify for each job code and description at each location whether or not all
employees in that code/description are required to don and doff on site and shall remove employees within those job
codes/descriptions in which all employees were not required to don and doff on site from the list of employees in the class.
Defendant shall also identify the job codes/descriptions in which some employees are required to don and doff on site and
some are not. For those job codes, Defendant shall determine which specific employees with the job code/description were
not required to don and doff on site and will remove them from the list of putative class members—Defendant will provide
Plaintiffs with explanation or grounds upon which employees who were within job codes/descriptions in which some, but
not all, employees don and doff on site were excluded from the class, or included in the class, as appropriate (e.g. line
assignment, job assignment, building safety rating preventing uniforms from being removed from building, etc). Only time
and pay data for employees who are identified by PPG as having been required to don and doff at PPG, but not employee
contact information, shall be produced to Plaintiffs prior to the completion of private mediation.
                                                             2
         Case: 1:19-cv-01518-SO Doc #: 23 Filed: 11/12/19 3 of 5. PageID #: 107



                                      NOTICE AND MEDIATION

        3.        The Parties will jointly file a proposed plan for notice which shall include (i) the

form of the proposed notice, (ii) the compilation of a roster of present and former employees to

whom the notice will be sent, and (iii) logistical details of the distribution. First, however, the Parties

respectfully ask the Court to postpone notice so that the proposed due-diligence exchange and

settlement discussions can take place. The Parties agree to engage the services of a third-party mediator

to facilitate these discussions.

        4.        The Parties agree that the mediation will take place on or before February 14, 2020. The

Parties have engaged Mediator Carole Katz to conduct the mediation in Pittsburgh on February 13, 2020.

        5.        If the Parties are ultimately unable to settle this case, they will jointly ask the Court to

approve a notice informing the Collective Class Members of this case and enabling them to participate.

The Parties will meet and confer on the Notice and Notice Protocol. If the Parties settle the case, they

will jointly ask the Court to approve the settlement, including a notice informing the Collective Class

Members of this case and their right to participate in the settlement.

                                    DUE DILIGENCE EXCHANGE

        6.        For purposes of due diligence, Defendant will produce, no more than twenty-eight

days prior to the date of the mediation, for the period of November 12, 2016 (3-years prior to the

date of filing of this stipulation) and the present:

                  (a) An Excel spreadsheet containing dates of employment and rates of pay for

        Collective Action Members,

                  (b) Electronic time punch records/data, which are available, for Collective Action

        Members, and

                  (c) Pay Data, which is available, for Collective Action Members.

The Parties will meet and confer on the precise format of the time and punch records/data and pay
                                                  3
        Case: 1:19-cv-01518-SO Doc #: 23 Filed: 11/12/19 4 of 5. PageID #: 108



records/data.

                                                 TOLLING

        7.       The parties agree that applicable statutes of limitations for collective action members that

have not already opted-in by filing a consent form shall be tolled from the date of the filing of this

stipulation and proposed order through the date of the mediation.

 Respectfully submitted,

 /s/ Shannon M. Draher                                  /s/ Christopher Michalski( via email consent)
 Shannon M. Draher (0074304)                            Littler Mendelson, P.C.
 Nilges Draher LLC                                      Inna Shelley (0085719)
 7266 Portage Street N.W.                               Email: ishelley@littler.com
 Suite D                                                1100 Superior Avenue, 20th Floor
 Massillon, OH 44646                                    Cleveland, OH 44114
 Telephone:    (330) 470-4428                           Telephone:     216.696.7600
 Fax:          (330) 754-1430                           Fax:           216.696.2038
 Email:        sdraher@ohlaborlaw.com
                                                        Christopher Michalski (PA 93236)
                                                        (admitted Pro Hac Vice)
                                                        Email:    CMichalski@littler.com
 /s/ Christopher J. Lalak                               Robert W. Pritchard (PA 76979)
 Christopher J. Lalak (0090079)                         (admitted Pro Hac Vice)
 614 West Superior Ave                                  Email:    rpritchard@littler.com
 Suite 1148                                             EQT Plaza, 625 Liberty Avenue, 26th Floor
 Cleveland, OH 44113                                    Pittsburgh, PA 15222-3110
 Telephone:      (216) 230-2955                         Telephone: 412.201.7634
 Fax:            (330) 754-1430                         Fax:        412.456-2377
 Email:          clalak@ohlaborlaw.com

 Counsel for Plaintiffs                                 Counsel for Defendant




                                                       4
      Case: 1:19-cv-01518-SO Doc #: 23 Filed: 11/12/19 5 of 5. PageID #: 109



                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 12, 2019 the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.



                                                       /s/ Shannon M. Draher
                                                       Shannon M. Draher (0074304)
                                                       Counsel for Plaintiffs




                                                   5
